The Mobile Electric Company filed a bill against the city of Mobile and the commissioners thereof, seeking to restrain them from holding or attempting to hold an election on the question of whether or not a certain ordinance restricting rates to be charged for electricity should become the law. Hon. Joel W. Goldsby issued a temporary injunction, and Frederick W. Thompson and others here seek mandamus, directed to the said judge, requiring him to dissolve said temporary and from in any wise interfering with the holding of said election. Rule nisi denied. *Page 700